Citation Nr: 0416792	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-11 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel







INTRODUCTION


The veteran served on active duty from November 1963 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a right knee disorder, to include 
Osgood Schlatters Disease and Osteochondritis of tibial 
tubercle.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
veteran if further action is required on his part.


REMAND


?	This case is remanded for a VA examination to determine 
the nature and etiology of the veteran's right knee 
disorders, to include Osgood Schlatters Disease and 
Osteochondritis of tibial tubercle.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for a VA physical 
examination.



An examination or opinion is necessary to make a decision on 
this claim since the veteran has not yet been afforded a VA 
examination to determine the nature and etiology of his right 
knee disorder.  On the veteran's report of medical history 
form from June 1963, the examiner noted that the veteran had 
Osgood Schlatters Disease, not considered disabling.  An x-
ray of June 1964 noted evidence of recent and old 
Osteochondritis of both tibial tubercles of the knees.  The 
diagnosis was bilateral Osgood Schlatters Disease.  The 
veteran was hospitalized in service in February 1965 and 
diagnosed with Osgood Schlatters Disease and Osteochondritis 
of the tibial tubercles.  The Board of Medical Survey 
recommended that the veteran be discharged due to such 
disease.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran must be scheduled for a VA physical 
examination to determine the nature and likely etiology 
of his right knee disorder.  The claims folder, to 
include all evidence added to the record and a copy of 
this REMAND should be made available to the examiner in 
conjunction with the examination.  The examiner should 
determine the nature and likely etiology of any right 
knee disorder.  All opinions expressed should be 
supported by reference to pertinent evidence and should 
include responses to the following questions regarding 
the veteran's right knee

a.  State the diagnoses of all the veteran's 
current right knee disorders as precisely as 
possible.

b.  For each current right knee disorder, state a 
medical opinion as to the time of initial onset of 
the disorder.

c.  If the time of onset of any of the veteran's 
current right knee disorders was prior to his 
active service (November 1963 to March 1965), 
respond to each of the following questions: (1) Was 
there an increase in the severity of disability 
during active service; and (2) If there was an 
increase in the severity of disability, was the 
increase beyond the natural progress of the 
disorder?

2.  After completion of the foregoing, and after 
undertaking any further development deemed warranted by 
the record, the claim should be readjudicated.  In the 
event that the claim is not resolved to the satisfaction 
of the veteran, he should be furnished a Supplemental 
Statement of the Case regarding service connection for a 
right knee disorder that includes all additional 
applicable laws and regulations, and the reason for the 
decision.  The veteran must be given the opportunity to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



